MEMORANDUM OPINION
                                        No. 04-10-00877-CV

                                           Ana LOBERG,
                                             Appellant

                                                   v.

                         HEB GROCERY CO., L.P. d/b/a HEB Food Store,
                                      Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-09573
                       Honorable David A. Berchelmann, Jr., Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 12, 2011

AFFIRMED

           Ana Loberg appeals the trial court’s order granting summary judgment in the underlying

slip-and-fall case. Because the issues in this appeal involve the application of well-settled

principles of law, we affirm the trial court’s judgment in this memorandum opinion.

           1.     Loberg contends the trial court erred in granting a motion for a no-evidence

summary judgment on her premises liability claim. In order to defeat the no-evidence motion,

Loberg was required to produce more than a scintilla of evidence that HEB Grocery Co., L.P. did
                                                                                      04-10-00877-CV


not exercise reasonable care to reduce or eliminate the risk that she would slip and fall in a

puddle of water in an aisle. Wal-Mart Stores, Inc. v. Chavez, 81 S.W.3d 862, 864 (Tex. App.—

San Antonio 2002, no pet.); TEX. R. CIV. P. 166a(i). The evidence established that a call was

made over the speakers for maintenance to clean up a wet spill on aisle 7. Loberg cites evidence

in the record that a store policy required an employee, who saw a spill, to either clean the spill or

stand by the spill until maintenance arrived to clean the spill. No evidence was presented,

however, to establish that an employee saw and reported the spill. The spill could have been

reported by a customer. In a no-evidence summary judgment context, Loberg was required to

produce more than a scintilla of evidence that an employee saw the spill in order to raise a fact

issue on the failure to exercise reasonable care based on the store policy. Loberg also contends

that the maintenance employee who responded took “over a minute” to reach the spill. The

employee actually testified in his deposition that upon being notified of the spill he “stopped

what [he] was doing at the bathroom so [he] could immediately go clean up the water” and it

took him “[l]ess than a minute” to get to the water spill. This testimony does not satisfy

Loberg’s burden to produce more than a scintilla of evidence to show that HEB failed to exercise

reasonable care. See Chavez, 81 S.W.3d at 864-65 (finding evidence legally insufficient to

establish failure to exercise reasonable care where employee testified that he immediately

proceeded to a spill location upon being notified by a customer and arrived in ten to fifteen

seconds even though testimony of plaintiff’s husband that employee had stated that they were

taking care of a spill in another aisle raised an inference that some delay was possible).

       2.      Loberg alleged HEB was negligent per se because its actions violated a city

ordinance. In granting summary judgment on Loberg’s negligence per se claim, the trial court’s

order stated it was reconsidering the earlier denial of HEB’s traditional and no-evidence motion



                                                -2-
                                                                                     04-10-00877-CV


and the supplemental arguments and authorities offered in HEB’s supplemental motion and

motion for reconsideration. Accordingly, HEB asserted the following grounds for summary

judgment in regard to the negligence per se claim: (1) no evidence the ordinance was penal in

nature; (2) no evidence HEB breached the ordinance; (3) no evidence plaintiffs were a member

of a class the ordinance was intended to protect; (4) no evidence the alleged breach of the

ordinance proximately caused plaintiff’s damages; (5) negligence per se inapplicable because

ordinance does not set forth a specific standard of conduct different from the common-law

standard of ordinary care; and (6) HEB was excused from complying with the ordinance (raised

under traditional summary judgment motion). Even if this court broadly construes the two

paragraphs of argument in Loberg’s brief relating to her negligence per se claim as adequately

addressing all six of these grounds, see TEX. R. APP. P. 38.1(i), and despite the fact that Loberg’s

brief references only the no evidence motion for summary judgment, the ordinance states the

hazardous conditions are to be “removed where necessary to eliminate hazards or insanitary

conditions with reasonable dispatch upon their discovery.” “Where a statute incorporates [an]

ordinarily prudent person standard, negligence per se does not apply because the statute does not

establish a specific standard of conduct different from the common-law standard of ordinary

care.” Supreme Beef Packers, Inc. v. Maddox, 67 S.W.3d 453, 456 (Tex. App.—Texarkana

2002, pet. denied); see also Cudworth v. South Tex. Paisano Const. Co., 705 S.W.2d 315, 317

(Tex. App.—San Antonio 1986, writ ref’d n.r.e.).          Stated differently, where the duty of

compliance with an ordinance is conditioned on what is reasonable, the negligence per se

doctrine does not apply. Maddox, 67 S.W.3d at 458. Because the duty to comply with the

ordinance in question is conditioned on the discovery of the hazardous condition and its

elimination with “reasonable dispatch,” the negligence per se doctrine was inapplicable.



                                                -3-
                                                                                   04-10-00877-CV


       3.        Loberg’s final issue pertains to her minor child’s loss of consortium claim.

Because the loss of consortium claim is derived from the injury to Loberg, the loss of consortium

claim fails if Loberg’s claims against HEB fail. Brewerton v. Dalrymple, 997 S.W.2d 212, 217

(Tex. 1999); Hayes v. Vista Host, Inc., No. 03-08-00053-CV, 2009 WL 722288, at *5-6 (Tex.

App.—Austin Mar. 20, 2009, no pet.) (mem. op.); DeGrate v. Executive Imprints, Inc., 261
S.W.3d 402, 412 (Tex. App.—Tyler 2008, no pet.); Upjohn Co. v. Freeman, 885 S.W.2d 538,

548-550 (Tex. App.—Dallas 1994, writ denied).           Because we have upheld the summary

judgment on all claims made by Loberg against HEB, the loss of consortium claim fails as a

matter of law.

       The trial court’s judgment is affirmed.
                                                  Catherine Stone, Chief Justice




                                                 -4-